CaMpbbll, J.
This is an action at law, brought by a township to recover for damages done to various highways and bridges at various times in several years. All are joined in a single count. When the case, after issue joined in the ordinary form, came on to be tried, the court directed a verdict of no cause of action, because the township could not sue for such injuries.
The ground is now taken by plaintiff that defendant, by pleading to the merits, is estopped from now insisting on any such want of power. But the general issue is certainly a proper answer to any claim not well founded in fact. If defendant owes nothing to the plaintiff, there can be no recovery.
The statutes of 1881, revising and consolidating the previous statutes on the subject of highways and bridges (Pub. Acts 1881, pp. 285,288) save all existing causes of action, and provide for future ones on the same footing as before. By section 8 of chapter 10 persons committing such grievances as are here complained of are made liable to respond in an action to be brought by the overseer of highways, or in case ■of his neglect or refusal, or in case he is himself the offender, by the commissioner of highways; but in either case .the money is to be expended in the road district in the repair of roads. There is no statute authorizing the township to interfere.
But it is claimed that since townships have been made responsible in certain cases for injuries arising from defective bridges and ways, and have been required to keep them in repair, this necessarily authorizes them to sue for injuries done to such ways and bridges. But it is to be observed that the same act which provides this duty and liability does not authorize it to be performed by the means of new or different officers, but makes the old officers for *474these purposes township officers, and subject to the general, but not to any but the general, direction of the township authorities. Pub. Acts 1879, p. 224. No change is made-by this act in the method of doing such work, and none is made in the powers and responsibilities of commissioners- and overseers. And the act of 1881 would at any rate set this at rest, because it re-enacts the old laws with no substantial change.
The Legislature has full power to direct ,by what officers any class of suits shall be brought, and what disposition shall be made of sums collected. It has seen fit to place the control of this class of suits in the hands of the persons-who have charge of the ways and bridges injured, and who-will have charge of the repairs. And it has appropriated the fund in each case to the district injured. It would be contrary to the direct purpose of the law, and contrary to its terms, to allow such suits to be brought on several grievances in separate districts together, so as to make it impossible to get at the share of each district, and equally so to have the fund in any hands but those designated. This question was fully considered in Highway Oommissioners v. Stockman 5 Mich. 528, and there has been no change since in the legal policy of the State. The ingenious suggestions made on the argument do not change the plain, language of the law.
The judgment must be affirmed with costs.
The other Justices concurred.